Exhibit 10.52

EXECUTION COPY

SECOND AMENDMENT TO AGREEMENT RELATING TO RETENTION AND

NONCOMPETITION AND OTHER COVENANTS

Second Amendment (the “Second Amendment”), dated as of March 14, 2013 (the
“Effective Date”), to Agreement Relating to Retention and Noncompetition and
Other Covenants by and among Lazard Ltd, a company incorporated under the Laws
of Bermuda (“PubliCo”), Lazard Group LLC, a Delaware limited liability company
and successor to Lazard LLC (“Lazard”), on its behalf and on behalf of their
subsidiaries and affiliates (collectively with PubliCo, Lazard and its and their
predecessors and successors, the “Firm”), and Scott D. Hoffman (the
“Executive”), dated as of May 4, 2005, and amended as of May 7, 2008 and
February 23, 2011 (as amended, this “Agreement”); and

WHEREAS, the Firm and the Executive wish to amend this Agreement to modify
Schedule I to such Agreement to extend the term of certain provisions of
Schedule I of this Agreement beyond March 23, 2013, eliminate the golden
parachute excise tax gross-up provision and revise certain other terms.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Executive, PubliCo and Lazard hereby agree as follows:

Effective as of the Effective Date, Schedule I of this Agreement shall hereby be
amended and restated in its entirety in the form attached hereto.

IN WITNESS WHEREOF, the Executive and the Board of Directors of each of Lazard
and PubliCo have caused this Second Amendment to be executed and delivered on
the date first above written.

 

March 14, 2013

 

           

/s/ Scott D. Hoffman

      Scott D. Hoffman

 

March 14, 2013     LAZARD LTD,     by  

/s/ Kenneth M. Jacobs

      Kenneth M. Jacobs       Chief Executive Officer

 

March 14, 2013     LAZARD GROUP LLC (on its behalf, and on behalf of its
subsidiaries and affiliates),     by  

/s/ Kenneth M. Jacobs

      Kenneth M. Jacobs       Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE I

 

Name (as per Preamble):

  

Mr. Scott D. Hoffman

Effective upon the effective date of the Second Amendment to this Agreement (the
“Second Amendment Effective Date”), this Schedule I shall take effect and its
provisions shall constitute binding and enforceable agreements of the Firm.

1. Schedule Term. For purposes of this Schedule I, the “Schedule Term” shall
mean the period from the Second Amendment Effective Date through March 31, 2016,
subject to earlier termination in accordance with this Agreement.
Notwithstanding the foregoing, upon a Change in Control (as defined below), the
Schedule Term shall automatically be renewed so that the Schedule Term is not
less than two years from the effective date of such Change in Control.

2. Compensation. Notwithstanding anything to the contrary contained in Sections
3(c)(i) and (ii) of this Agreement, subject to the Executive’s continued
employment with the Firm, during the Schedule Term, the Executive shall be
entitled to receive (i) an annual base salary of not less than $750,000 (“Base
Salary”) and (ii) so long as the Executive remains employed by the Firm through
the end of the applicable fiscal year of Lazard (except as otherwise provided
below in this Schedule I), an annual bonus to be determined under the terms of
the applicable annual bonus plan of Lazard on the same basis as annual bonuses
are determined for other executive officers of PubliCo, with such annual bonus
to be paid in the same ratio of cash to equity awards as is applicable to
executives of the Firm receiving annual bonuses at a level comparable to the
annual bonus of the Executive. For purposes hereof, the term Base Salary shall
refer to Base Salary as in effect from time to time, including any increases
thereto. Notwithstanding anything to the contrary contained in Section 3(c)(iv)
of this Agreement, subject to the Executive’s continued employment with the
Firm, the Executive shall continue to be eligible to participate in the employee
retirement and welfare benefit plans and programs of the type made available to
the senior most executives of the Firm generally, in accordance with their terms
and as such plans and programs may be in effect from time to time, including,
without limitation, savings, profit-sharing and other retirement plans or
programs, 401(k), medical, dental, flexible spending account, hospitalization,
short-term and long-term disability and life insurance plans.

3. Severance Pay and Benefits under Certain Circumstances. Notwithstanding
anything to the contrary contained in Section 3(d) of this Agreement, in the
event that during the Schedule Term the Executive’s employment with the Firm is
terminated by the Firm without Cause or by the Executive for Good Reason (in
each case, as defined below) (a “Qualifying Termination”), Lazard shall pay the
Executive (subject to the Executive delivering a waiver and release in
accordance with this paragraph 3 of this Schedule I in the event such Qualifying
Termination occurs prior to a Change in Control), in a lump sum in cash on the
61st day after the Date of Termination (as defined below), the aggregate of the
following amounts: (i) any unpaid Base Salary through the Date of Termination;
(ii) any earned and unpaid bonus amounts for fiscal years of Lazard completed
prior to the Date of Termination (determined in accordance with paragraph 2 of
this Schedule I and with any such bonus to be paid in full in cash); and
(iii) the product of (1) the “Severance Multiple” (as defined below) and (2) the
sum of (x) the Base Salary and (y) the average annual bonus (or, to the extent
applicable, cash distributions, and



--------------------------------------------------------------------------------

including any bonuses paid in the form of equity-based or fund interest awards
based on the grant date value of such awards in accordance with the normal
valuation methodology used by Lazard) paid or payable (including any such
amounts that may be deferred under any plan or arrangement of the Firm) to the
Executive for the two completed fiscal years of Lazard immediately preceding the
fiscal year during which occurs the Date of Termination (the “Average Bonus”).
In addition, upon a Qualifying Termination, for a period of months equal to the
product of (A) 12 and (B) the Severance Multiple (the “Benefit Continuation
Period”), the Executive and his eligible dependents shall continue to be
eligible to participate in the medical and dental benefit plans of Lazard on the
same basis as the Executive participated in such plans immediately prior to the
Date of Termination, to the extent that the applicable plan permits such
continued participation for all or any portion of such period (it being agreed
that Lazard will use its reasonable best efforts to cause such continued
coverage to be permitted under the applicable plan for the entire Benefit
Continuation Period), which Benefit Continuation Period shall not run
concurrently with or reduce the Executive’s right to continued coverage under
COBRA and to the extent permitted under the applicable plan, the Executive will
receive additional years of age and service credit equal to the Severance
Multiple for purposes of determining his eligibility for and right to commence
receiving benefits under the retiree health care benefit plans of Lazard. For
purposes of the provision of the health care benefits as provided above, the
amount of such health care benefits provided in any given calendar year shall
not affect the amount of such benefits provided in any other calendar year, and
the Executive’s right to the health care benefits may not be liquidated or
exchanged for any other benefit.

In addition, in the case of (a) a Qualifying Termination during the Schedule
Term or (b) the Executive’s death or termination due to Disability during the
Schedule Term, with respect to the fiscal year of Lazard during which the Date
of Termination occurs, the Executive or his estate, as applicable, shall receive
a pro-rata annual bonus payable in cash determined as follows:

(i) if, with respect to the fiscal year during which the Date of Termination
occurs (other than (x) as a result of the Executive’s death or Disability or
(y) following a Change in Control), (A) the Executive was reasonably expected by
Lazard to be a “covered employee” (within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder (the “Code”)) prior to his Date of Termination, and (B) the annual
bonus that the Executive was eligible to receive for such year was originally
intended by Lazard to satisfy the performance-based exception under
Section 162(m) of the Code (without regard to any entitlement to payment upon
termination of employment), then the Executive’s pro-rata annual bonus shall
equal the product of (1) the amount determined by the Compensation Committee
based on the Firm’s actual performance for the fiscal year of the Firm in which
the Date of Termination occurs on the same basis as annual bonuses are
determined for other executive officers of the Firm (which, subject to the
limits on any such bonus due to the level of satisfaction of the performance
goals previously established for purposes of Section 162(m) of the Code, shall
not represent (on an annualized basis) a percentage of the Executive’s bonus for
the fiscal year preceding the fiscal year in which the Date of Termination
occurs that is lower than the average corresponding percentage applicable to
active executives of Lazard who received bonuses for such prior fiscal year in
amounts within 5% of the Executive’s bonus for such prior fiscal year), and
(2) a fraction, the numerator of which is the number of days elapsed in the
fiscal year of Lazard in which occurs the Date of Termination through the Date
of Termination, and the denominator of which is 365 (the “Pro-Ration Fraction”);
or



--------------------------------------------------------------------------------

(ii) if , either (A) with respect to the fiscal year during which the Date of
Termination occurs, (1) the Executive is not reasonably expected by Lazard to be
a “covered employee” (within the meaning of Section 162(m) of the Code) prior to
his Date of Termination or (2) such termination is a result of the Executive’s
death or Disability or occurs following a Change in Control or (B) the annual
bonus that the Executive was eligible to receive for the year in which the Date
of Termination occurs was not originally intended by Lazard to satisfy the
performance-based exception under Section 162(m) of the Code, then the pro-rata
annual bonus shall equal the product of (x) the Average Bonus and (y) the
Pro-Ration Fraction.

The pro-rata annual bonus determined pursuant to clause (i) or (ii) above, as
applicable, shall be paid at such time or times as Lazard otherwise makes
incentive payments for such fiscal year (and in all events no earlier than
January 1st, and no later than March 15th, of the year following the year in
which the Date of Termination occurs).

Notwithstanding the foregoing, the payments and benefits (other than any earned
and unpaid compensation described in clauses (i) and (ii) of the first paragraph
of this paragraph 3 of this Schedule I) payable to the Executive pursuant to
this paragraph 3 of this Schedule I upon a Qualifying Termination prior to a
Change in Control shall be subject to and conditioned upon the Executive having
delivered to the Firm, no later than the 60th day after the Date of Termination,
a waiver and general release of claims in favor of the Firm and its affiliates
in the form attached hereto as Exhibit A that has become effective and
irrevocable in accordance with its terms (such requirement to execute a release,
the “Release Requirement”). Notwithstanding the foregoing, the Release
Requirement shall lapse upon a Change in Control.

For all purposes of this Agreement, including without limitation, Sections
2(g)(ii) and 5(a), and for all purposes of the outstanding equity-based awards,
fund interest awards and any similar awards held by the Executive as of the Date
of Termination (as defined in this Schedule I) (collectively, the “Awards”), a
resignation by the Executive for Good Reason during the Term shall be treated as
a termination of the Executive by the Firm without Cause or as a Termination of
Employment by the Firm other than for Cause (as such phrase or similar phrases
are defined in the Plan (as defined in paragraph 4 of this Schedule I) or the
award agreements governing the Awards), as applicable.

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this paragraph 3 of this Schedule I and such
amounts shall not be reduced whether or not the Executive obtains other
employment. Except as provided in Section 16(f) of this Agreement, the Firm’s
obligation to make the payments and provide the benefits provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Firm may have against the Executive.



--------------------------------------------------------------------------------

4. Certain Definitions. For purposes of this Agreement and this Schedule I, as
applicable, the following terms shall have the following meanings:

“Change in Control” shall have the meaning assigned to it in the Lazard 2008
Incentive Compensation Plan, as it may be amended from time to time, or any
successor plan thereto (the “Plan”).

Notwithstanding the definition of “Date of Termination” set forth in Section 5
of this Agreement, for all purposes of this Agreement, including Section 5, and
this Schedule I, “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by the Firm for Cause, the date of receipt of the
written notice of termination from the Firm or any later date specified therein
within thirty (30) days after the Executive’s receipt of such notice, as the
case may be, (ii) if the Executive’s employment is terminated by the Firm other
than for Cause or Disability, the date on which the Firm notifies the Executive
in writing of such termination, (iii) if the Executive’s employment is
voluntarily terminated by the Executive without Good Reason, the date as
specified by the Executive in the notice of termination, which date shall not be
less than three months after the Executive notifies the Firm in writing of such
termination, unless waived in writing by the Firm, (iv) if the Executive’s
employment is terminated by the Executive for Good Reason, the earlier of
(A) the last day of the cure period (assuming no cure has occurred) and (B) the
date Lazard formally notifies the Executive in writing that it does not intend
to cure, unless Lazard and the Executive agree to a later date, which shall in
no event be later than thirty (30) days following the first to occur of the
dates set forth in clauses (A) and (B) of this clause (iv), and (v) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the date on which
the Executive’s employment due to Disability is effective for purposes of the
applicable long-term disability plan of the Firm, as the case may be. The Firm
and the Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination of
the Executive’s employment described in this Agreement, including this Schedule
I, constitutes a “separation from service” within the meaning of Section 409A of
the Code, and notwithstanding anything contained herein (or in this Agreement)
to the contrary, (x) to the extent that any amounts owed to the Executive under
this Agreement (including this Schedule I) are payable upon his termination of
employment and are subject to Section 409A of the Code, then to the extent
required in order to comply with Section 409A of the Code, such amounts shall
not be payable to the Executive unless and until his termination of employment
constitutes a “separation from service,” within the meaning of Section 409A of
the Code, including, without limitation, the default presumptions thereof and
(y) the date on which such separation from service takes place shall be the
“Date of Termination”.

Notwithstanding the definition of “Cause” set forth in Section 2(g)(iv) of this
Agreement, for all purposes of this Agreement, including Section 2(g)(iv) and
this Schedule I, “Cause” shall mean: (A) conviction of the Executive of, or a
guilty or nolo contendere plea (or the equivalent in a non-United States
jurisdiction) by the Executive to, a felony (or the equivalent in a non-United
States jurisdiction), or of any other crime that legally prohibits the Executive
from working for the Firm; (B) breach by the Executive of a regulatory rule that
materially adversely affects the Executive’s ability to perform his duties to
the Firm; (C) willful and deliberate failure on the part of the Executive (other
than any such failure resulting from incapacity due to physical or mental
illness or following the Firm’s termination of the Executive other than for
Cause or the Executive’s termination for Good Reason in accordance with this
Schedule I) (i) to perform his employment duties in any material respect or
(ii) to follow specific reasonable directions received from the Firm’s Chief
Executive Officer or the Board of Directors of PubliCo, in each case following
written notice to the Executive of such failure and, if such failure is curable,
the



--------------------------------------------------------------------------------

Executive’s failing to cure such failure within a reasonable time (but in no
event less than thirty (30) days after actual receipt by the Executive of such
written notice); or (D) a breach of the Covenants that is (individually or
combined with other such breaches) demonstrably and materially injurious to
Lazard or any of its affiliates. No act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Firm.
Notwithstanding the foregoing, with respect to the events described in clauses
(B), (C)(i) and (D) hereof, the Executive’s acts or failure to act shall not
constitute Cause to the extent taken (or not taken) based upon the direct
instructions of the Firm’s Chief Executive Officer or the Board of Directors of
PubliCo or upon the direct advice of counsel to the Firm. Except in the case of
a termination of the Executive’s employment under clause (A) of the definition
of Cause, the cessation of employment of the Executive following a Change in
Control shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
board of directors or similar governing body of the entity that is the ultimate
parent of the Firm (such board, referred to as the “Applicable Board”) finding
that, in the good faith opinion of the Applicable Board, circumstances
constituting Cause exist.

“Good Reason” shall mean (i) the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities from those contemplated by Section 3(b) of this Agreement
(without regard to the expiration of the Schedule Term), or any other action by
the Firm which results in a material diminution in such position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities from those contemplated by Section 3(b) of this Agreement
(without regard to the expiration of the Schedule Term), (ii) a material breach
by the Firm of the terms of this Agreement, including, without limitation, any
material failure by the Firm to comply with paragraph 2 of this Schedule I or
the nondisparagement covenant in Section 8 of this Agreement, or (iii) without
the Executive’s written consent, any requirement that the Executive’s principal
place of employment be relocated to a location that increases the Executive’s
commute from his primary residence by more than thirty (30) miles. In the event
of a termination for Good Reason, the notice requirements of Section 1 of this
Agreement shall not apply. Notwithstanding the foregoing, a termination for Good
Reason shall not have occurred unless (i) the Executive gives written notice to
Lazard of termination of employment within ninety (90) days after the Executive
first becomes aware of the occurrence of the circumstances constituting Good
Reason, specifying in reasonable detail the circumstances constituting Good
Reason, and Lazard has failed within thirty (30) days after receipt of such
notice to cure (if capable of cure) the circumstances constituting Good Reason,
and (ii) the Executive’s “separation from service” (within the meaning of
Section 409A of the Code) occurs no later than two years following the initial
existence of one or more of the circumstances giving rise to Good Reason.

“Severance Multiple” shall equal two (2).

5. Certain Limitations on Payments. In the event that it is determined by the
reasonable computation by a nationally recognized certified public accounting
firm that shall be selected by the Firm prior to any transaction constituting a
change of control (which accounting firm shall in no event be the accounting
firm for the entity seeking to effectuate such change of control) and reasonably
acceptable to the Executive (the “Accountant”), which determination



--------------------------------------------------------------------------------

shall be certified by the Accountant and set forth in a certificate delivered to
the Executive setting forth in reasonable detail the basis of the Accountant’s
determinations, that the aggregate amount of the payments, distributions,
benefits and entitlements in the nature of compensation (within the meaning of
Section 280G(B)(2) of the Code) by the Firm or any affiliate to or for the
Executive’s benefit (including any payment, distribution, benefit or entitlement
made by any person or entity effecting a change of control), in each case, that
constitute “parachute payments” within the meaning of Section 280G of the Code
(such payments, the “Parachute Payments”) that, but for this paragraph 5 of this
Schedule I, would be payable to the Executive, exceeds the greatest amount of
Parachute Payments that could be paid to the Executive without giving rise to
any liability for any excise tax imposed by Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law
(such tax or taxes being hereafter collectively referred to as the “Excise
Tax”), then the aggregate amount of Parachute Payments payable to the Executive
shall equal the amount that produces the greatest after-tax benefit to the
Executive after taking into account first any positions to mitigate such Excise
Tax (including, without limitation, mitigation under a “reasonable compensation”
analysis) and second any Excise Tax payable by the Executive. For the avoidance
of doubt, this provision shall reduce the amount of Parachute Payments otherwise
payable to the Executive, only if doing so would place the Executive in a better
net after-tax economic position as compared with not doing so (taking into
account the Excise Tax payable in respect of such Parachute Payments). The Firm
shall reduce or eliminate the Parachute Payments, as necessary, by first
reducing or eliminating the portion of the Parachute Payments provided under
this Agreement (the “Agreement Payments”) that are payable in cash and then by
reducing or eliminating the non-cash portion of the Agreement Payments, in each
case, in reverse order beginning with payments or benefits that are to be paid
the furthest in time from the Date of Termination. For purposes of reducing the
Parachute Payments to the Executive, only the Agreement Payments (and no other
Parachute Payments) shall be reduced.

In connection with making determinations under this paragraph 5 of this Schedule
I and determining the Excise Tax (if any), the Accountant shall take into
account the value of any reasonable compensation for services to be rendered by
the Executive before or after the change of control, including, without
limitation, the restrictive covenants applicable to the Executive under this
Agreement and any other non-competition provisions that may apply to the
Executive, and the Firm shall cooperate in the valuation of any such services,
including any restrictive covenants. The Firm and the Executive agree that the
severance payments payable to the Executive in connection with a Change in
Control pursuant to paragraph 3 of this Schedule I are in consideration for,
among other things, the restrictions and obligations set forth in Sections 4, 5,
6, 7, 8 and 9 of this Agreement, and that, for purposes of any such
restrictions, the notice period (if any) prior to the Date of Termination is
intended to and functions as an extension of the period of restriction on the
Executive. All fees and expenses of the Accountant in implementing the
provisions of this paragraph 5 of this Schedule I shall be borne by the Firm,
and the Firm shall reimburse the Executive for all reasonable legal fees
incurred with respect to the calculations under this paragraph 5 of this
Schedule I and any reasonable legal and accounting fees incurred with respect to
disputes related thereto.

6. Section 409A. It is the intention of the parties that the payments and
benefits to which the Executive could become entitled pursuant to this Agreement
(including this Schedule I), as well as the termination of the Executive’s
employment under this Agreement, comply with or are exempt from Section 409A of
the Code. Any payments that qualify for the “short-term



--------------------------------------------------------------------------------

deferral” exception, the “separation pay” exception or another exception under
Section 409A of the Code shall be paid pursuant to the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation for purposes of
Section 409A of the Code. In this regard, notwithstanding anything in this
Agreement to the contrary, all cash amounts (and cash equivalents) that become
payable under paragraph 3 of this Schedule I on account of the Executive’s
termination of employment which is an “involuntary separation from service”
(within the meaning of Treasury Regulation Section 1.409A-1(n)) shall be paid as
provided under paragraph 3 of this Schedule I and in no event later than
March 15 of the year following the year in which the Date of Termination occurs.
In the event the parties determine that the terms of this Agreement, including
this Schedule I, do not comply with Section 409A of the Code, they will
negotiate reasonably and in good faith to amend the terms of this Agreement
and/or Schedule I such that they comply with, or are exempt from, Section 409A
of the Code (in a manner that attempts to minimize the economic impact of such
amendment on the Executive and the Firm) within the time period permitted by the
applicable Treasury Regulations and in accordance with IRS Notice 2010-6 and
other applicable guidance. All expenses or other reimbursements owed to the
Executive under this Agreement (including this Schedule I) shall be for expenses
incurred during the Executive’s lifetime or within ten years after his death,
shall be payable in accordance with the Firm’s policies in effect from time to
time, but in any event, to the extent required in order to comply with
Section 409A of the Code, and shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Executive. In addition, to the extent required in order to comply with
Section 409A of the Code, no such reimbursement or expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year and the Executive’s right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit. Notwithstanding any other provision of this
Schedule I or this Agreement, if (i) the Executive is to receive payments or
benefits by reason of his separation from service (as such term is defined in
Section 409A of the Code) other than as a result of his death, (ii) the
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the Firm
as in effect on the date of the Executive’s separation from service) for the
period in which the payment or benefit would otherwise commence, and (iii) such
payment or benefit would otherwise subject the Executive to any tax, interest or
penalty imposed under Section 409A of the Code (or any regulation promulgated
thereunder) if the payment or benefit would commence within six months of a
termination of the Executive’s employment, then such payment or benefit will
instead be paid, with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”) determined as of the Date of
Termination, as provided below in this paragraph 6 of this Schedule I. Such
payments or benefits that would have otherwise been required to be made during
such six-month period will be paid to the Executive (or his estate, as the case
may be) in one lump sum payment or otherwise provided to the Executive (or his
estate, as the case may be) on the earlier of (A) the first business day that is
six months and one day after the Executive’s separation from service or (B) the
fifth business day following the Executive’s death. Thereafter, the payments and
benefits will continue, if applicable, for the relevant period set forth in this
Agreement or this Schedule I, as the case may be.



--------------------------------------------------------------------------------

7. Miscellaneous.

Section 3(b). Section 3(b) of this Agreement is hereby amended to replace the
first sentence thereof with the following: During the Schedule Term (as defined
in Schedule I attached hereto), the Executive shall continue to (i) serve as the
General Counsel of PubliCo and Lazard, with such authority, duties and
responsibilities as are consistent with the authority, duties and
responsibilities exercised by the Executive on the Second Amendment Effective
Date (as defined in Schedule I attached hereto), (ii) report directly to the
Firm’s Chief Executive Officer and the Board of Directors of PubliCo and
(iii) other than in respect of charitable, educational and similar activities
that do not materially affect the Executive’s duties to the Firm (or in respect
of directorships, trusteeships, or similar posts, in each case, that are
approved by the Firm’s Chief Executive Officer), devote his entire working time,
labor, skill and energies to the business and affairs of the Firm.

Section 5(a). Noncompetition. Section 5(a) of this Agreement is hereby amended
and restated in its entirety to read as follows: The Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Firm. The
Executive further acknowledges and agrees that in the course of the Executive’s
employment with the Firm, the Executive has been and shall be provided with
access to sensitive and proprietary information about the clients, prospective
clients, knowledge capital and business practices of the Firm, and has been and
shall be provided with the opportunity to develop relationships with clients,
prospective clients, consultants, employees, representatives and other agents of
the Firm, and the Executive further acknowledges that such proprietary
information and relationships are extremely valuable assets in which the Firm
has invested and shall continue to invest substantial time, effort and expense.
Accordingly, the Executive hereby reaffirms and agrees that while employed by
the Firm (including during any applicable notice period) and thereafter until
(i) three months after the Date of Termination for any reason other than a
termination by the Firm without Cause or by the Executive for Good Reason or
(ii) one month after the Date of Termination by the Firm without Cause or by the
Executive for Good Reason (such period, the “Noncompete Restriction Period”),
the Executive shall not, directly or indirectly, on the Executive’s behalf or on
behalf of any other person, firm, corporation, association or other entity, as
an employee, director, advisor, partner, consultant or otherwise, engage in a
“Competing Activity”, or acquire or maintain any ownership interest in, a
“Competitive Enterprise”. For purposes of this Agreement, (i) “Competing
Activity” means the providing of services or performance of activities for a
Competitive Enterprise in a line of business that is similar to any line of
business to which the Executive provided services to the Firm in a capacity that
is similar to the capacity in which the Executive acted for the Firm while
employed by the Firm, and (ii) “Competitive Enterprise” shall mean a business
(or business unit) that (A) engages in any activity or (B) owns or controls a
significant interest in any entity that engages in any activity, that in either
case, competes anywhere with any activity in which the Firm is engaged up to and
including the Executive’s Date of Termination. Further, notwithstanding anything
in this Section 5, the Executive shall not be considered to be in violation of
this Section 5 solely by reason of owning, directly or indirectly, any stock or
other securities of a Competitive Enterprise (or comparable interest, including
a voting or profit participation interest, in any such Competitive Enterprise)
if the Executive’s interest does not exceed 5% of the outstanding capital stock
of such Competitive Enterprise (or comparable interest, including a voting or
profit participation interest, in such Competitive Enterprise).



--------------------------------------------------------------------------------

Section 6. Nonsolicitation of Clients. Section 6 of this Agreement is hereby
amended to replace the definition of “Client” with the following definition:
“Client” means any client or prospective client of the Firm, whether or not the
Firm has been engaged by such Client pursuant to a written agreement; provided
that an entity which is not a client of the Firm shall be considered a
“prospective client” for purposes of this sentence only if the Firm made a
presentation or written proposal to such entity during the 12-month period
preceding the Date of Termination or was preparing to make such a presentation
or proposal at the time of the Date of Termination.

Section 8. Nondisparagement. Section 8 of this Agreement is hereby amended to
add the following sentences immediately following the first sentence of such
section: The Firm (including, without limitation, any designated spokespersons)
and the directors and executive officers of the Firm shall not make any comments
or statements to the press, other employees of the Firm, any individual or
entity with whom the Firm has a business relationship or any other person that
is disparaging to the Executive or his reputation, except for truthful
statements as may be required by law. The Firm acknowledges that the
nondisparagement provision in favor of the Executive under this Section 8 is
reasonable in light of all of the circumstances and imposes no undue hardship on
the Firm. Accordingly, the Executive shall have the same enforcement rights and
remedies with respect to such nondisparagement provision as the Firm has with
respect to the Covenants (including, for the avoidance of doubt, the rights and
remedies set forth in Sections 11 and 13). Further, such nondisparagement
provision shall be subject to reformation on the same basis as the Covenants
pursuant to Section 10(a).

Section 12. Arbitration. Section 12 of this Agreement is hereby amended (i) to
replace all references to “the New York Stock Exchange, Inc.” and the “NYSE”
with references to the “Financial Industry Regulatory Authority” and “FINRA”, as
applicable, and (ii) to add the following sentences at the end of such section:
Prior to a Change in Control (as defined in Schedule I attached hereto), each
party shall bear its own costs and expenses of any such arbitration. Following a
Change in Control, Lazard shall pay to the Executive, as incurred, all legal
fees and expenses reasonably incurred by the Executive or with respect to the
Executive during his lifetime or within ten years after his death in connection
with any contest by Lazard, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including any action to compel arbitration or
enforce any arbitration award or as a result of any contest by the Executive
about the amount of any payment pursuant to this Agreement, and whether or not
any such contest is under Section 12 or 13 of this Agreement or otherwise), plus
Interest (as defined in Schedule I attached hereto) determined as of the date
such legal fees and expenses were incurred; provided that, the Executive shall
promptly repay to Lazard all such amounts if the Executive fails to prevail on
at least one material issue in dispute in any such contest.

Section 16(b). Paragraphs 2, 3, 4, 5 and 6 of this Schedule I and Sections 16(i)
and (j) of this Agreement are hereby added to the list of sections in
Section 16(b) of this Agreement.

Section 16(f). Section 16(f) of this Agreement is hereby amended to add the
following words at the end thereof: “except to the extent such withholding or
offset is not permitted under Section 409A of the Code without the imposition of
additional taxes or penalties on the Executive.”



--------------------------------------------------------------------------------

Section 16(i) and (j). Section 16 of this Agreement is hereby amended to add the
following new subsections:

(i) Notwithstanding any provision of this Agreement to the contrary, to the
minimum extent necessary to ensure the provision of non-taxable benefits under
Section 105(h) of the Code or any similar law, the Firm shall be entitled to
alter the manner in which medical benefits are provided to the Executive
following termination of his employment; provided that in no event shall the
after-tax cost to the Executive of such benefits be greater than the cost
applicable to similarly situated executives of the Firm who have not terminated
employment or, following a Change in Control (as defined in Schedule I attached
hereto), the cost applicable to the Executive immediately prior to the Change in
Control, if more favorable to the Executive.

(j) The Executive acknowledges and agrees that the Executive is subject to the
Firm’s Compensation Recovery Policy Applicable to Named Executive Officers, as
in effect as of the date hereof (a copy of which has been provided to the
Executive).

8. Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, will constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Second Amendment by facsimile
transmission or electronic means (including by “pdf”) shall be effective as
delivery of a manually executed counterpart of this Second Amendment.



--------------------------------------------------------------------------------

/s/ SDH   Initialed by the Executive /s/ KMJ   Initialed by Lazard /s/ KMJ  
Initialed by PubliCo